OPINION — AG — (1) THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA IS RESTRICTED IN THE USE OF FUNDS ALLOCATED TO IT BY THE BOARD OF REGENTS OF HIGHER EDUCATION TO THE SPECIFIC PURPOSE FOR WHICH ALLOCATION HAS BEEN MADE. (2) THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA WAS NOT AUTHORIZED TO SPEND A SUBSTANTIAL PORTION OF THE BOND PROCEEDS ALLOCATED TO THE MEDICAL CENTER FOR ARCHITECTURAL SERVICES IN PREPARING COMPLETE PLANS FOR A 600 BED TEACHING HOSPITAL, WHICH COULD NOT BE BUILT FROM SUCH ALLOCATION OF FUNDS. SUCH EXPENDITURE CANNOT REASONABLY BE CONSIDERED TO BE WITHIN THE ANNOUNCED PURPOSE OF SUCH BOND ISSUE, AS SUBMITTED TO AND APPROVED BY THE ELECTORS OF THE STATE OF OKLAHOMA. (3) THE CONTRACT OF MAY 31, 1962, AS AMENDED APRIL 29, 1963, IS NOT BINDING ON THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA, BUT ONLY FOR THE REASONS SET OUT IN ANSWER TO YOUR SECOND QUESTION. EXCEPT FOR LACK OF CONSTITUTIONAL AUTHORITY TO USE THIS ALLOCATED PORTION OF THE 1961 BOND ISSUE FOR THIS PURPOSE, THE BOARD OF REGENTS, ON JULY 11, 1963, RATIFIED THE CONTRACT, WILL FULL KNOWLEDGE OF ITS TERMS AND OBLIGATIONS, AND WITH FULL INTENT TO BE BOUND THEREBY. CITE: 74 O.S. 1961 18 [74-18](B)(J), ARTICLE X, SECTION 34, 70 O.S. 1961 1989 [70-1989], 70 O.S. 1961 1986 [70-1986], ARTICLE XIIIA, SECTION 3, 70 O.S. 1961 1981 [70-1981]  (CHARLE NESBITT) ** SEE: OPINION NO. 70-252 (1970) **